Citation Nr: 1338125	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable disability rating for scar residuals of the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to November 1980. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a disability rating in excess of 20 percent for a service-connected right shoulder disability.  The Veteran disagreed with this rating decision and perfected an appeal.  Thereafter, in a February 2013 decision, the Board awarded the Veteran a 40 percent disability rating for the right shoulder disability and remanded the claim for a separate compensable rating for residual scars of the right shoulder disability for further evidentiary development.  In a supplemental statement of the case (SSOC) dated March 2013, a compensable evaluation was denied for the scar residuals of the right shoulder disability.  Accordingly, his VA claims folder has been returned to the Board for further appellate proceedings.

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Board notes that following the issuance of the most recent SSOC in March 2013, the Veteran submitted a statement received by VA in May 2013 which referenced his right shoulder scars symptomatology.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  However, as will be discussed in greater detail below, this evidence essentially duplicates the Veteran's previous statements of record, notably that his right shoulder postsurgical scars are painful.  Indeed, he attached a copy of a statement previously received by VA in March 2012.  Accordingly, the Board finds that the Veteran is not prejudiced thereby in the adjudication of this claim.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran credibly reports that he has a painful scar associated with his right shoulder disability, which was confirmed by the VA examination of March 2, 2013; the Veteran's right shoulder scars have been stable and have not limited function.   


CONCLUSION OF LAW

The criteria for a separate rating of 10 percent, but no higher, for a painful scar associated with his right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a separate compensable rating for scar residuals of a right shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered. 

Stegall concerns

As alluded to above, in February 2013, the Board remanded this matter and asked the AOJ to obtain outstanding VA treatment records as well as provide the Veteran with a VA examination for his scar residuals of the right shoulder disability.  The Veteran's claim was then to be adjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the Veteran's claims folder.  In addition, the Veteran was afforded a VA examination for his scar residuals of the right shoulder disability and a report of the examination was associated with his claims folder.  The Veteran's claim was adjudicated via the March 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Veteran was notified in an April 2008 letter of the evidence required to substantiate a claim for an increased disability rating and how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Furthermore, the claim was adjudicated in the March 2013 SSOC. 

The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the AOJ.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, photographs, as well as VA and private treatment records.  

As indicated above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim for a right shoulder disability, to include manifestations of the disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue as entitlement to a higher evaluation for a right shoulder disability during the hearing and specifically discussed the Veteran's right shoulder symptomatology and impairment resulting therefrom.  The case was subsequently remanded in order to obtain any additional medical records and for an examination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with regard to this claim, nor has he identified any prejudice in the conduct of the Board hearing.  

The Veteran was afforded a VA examination specifically for his scar residuals of the right shoulder disability in March 2013.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, and documented the nature and severity of his scars.  Furthermore, this examination report contains sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision.

Separate compensable disability rating for right shoulder scars

The Veteran has raised the issue of entitlement to a separate compensable disability rating for scars, as part of his increased rating claim for a service-connected right shoulder disability that was adjudicated in the February 2013 Board decision, that resulted from surgery performed on the right shoulder during service.  Specifically, in a February 24, 2012, statement, which was received on March 1, 2012, the Veteran stated that he also sought a rating pursuant to Diagnostic Codes 7802 or 7804 for scar residuals of his right shoulder surgery.  The service treatment records show that the right shoulder was infected at the surgical incision site and that a second incision was made to insert a drain for the infection.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25.  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim for his right shoulder disability in March 2008.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

The relevant evidence pertaining to the Veteran's right shoulder scars consists of VA and private treatment records, VA compensation examination reports dated in February 2012 and March 2013, and lay statements.  

VA and private treatment records dated from April 2008 to February 2013 do not refer to the right shoulder scars.  These records also do not indicate right shoulder scars that are at least 6 square inches in size, or that were painful, unstable, or deep.

The Veteran was afforded a VA examination for his right shoulder disability in February 2012.  He did not complain of symptoms associated with his right shoulder scars at that time.  Upon examination, the VA examiner reported that the Veteran's right shoulder scars were not painful or unstable and the total area of all related scars were not greater than 39 square cm. (6 square inches).    

However, in a statement received March 1, 2012, the Veteran reported that he has a scar on the posterior of his right shoulder and described it as if he had "been shot."  He further reported that he always maintains a guarded position when anyone touches the area, and contact in close proximity of the scar generates a sharp pain that radiates in all directions including inward.  He again provided this information in a statement received in May 2013.
  
The Veteran was provided a VA examination specifically for his right shoulder scars in March 2013.  Upon examination, the VA examiner identified two scars of the right shoulder.  One scar was anterior, well healed, nonlinear, nontender, and measured 5x.25 cm (1.25 square centimeters) in size and was 1 mm depressed.  The other scar was posterior and was well healed, hypopigmented, deep, and measured 2.5x2.5 cm (6.25 square centimeters) in size, and was depressed 2 cm.  The examiner further reported that neither of the scars resulted in limitation of motion.  However, the examiner noted that the posterior right shoulder scar was tender to touch.  The examiner also took photographs of the Veteran's scars.  These photographs correspond to the examiner's findings.    

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  As the RO considered these criteria in the supplemental statement of the case, so as not to prejudice the Veteran, the Board will also consider whether the Veteran is entitled to a higher rating under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating and higher evaluations are warranted for larger scars.  Pursuant to Code 7802 pertaining to superficial and nonlinear scars not located on the head, face or neck, if the scar has an area or areas of 144 square inches (929 sq. cm.) or greater, a 10 percent rating is warranted.  In this case, one right shoulder scar measures 1.25 square centimeters, and the other measures 6.25 square centimeters.  These measurements do not meet the requirements for a compensable or higher rating under Codes 7801 and 7802.  Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  Higher evaluations are available for three or more service-connected scars.  If one or more scars are unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Here, two scars are at issue and neither was found to be unstable on examination.  Diagnostic Codes 7803 and 7805 were removed.  Thus, in this case, the new criteria are not more favorable.

The competent and probative evidence of record dated prior to March 1, 2012 indicates that the Veteran's scars were smaller than 6 square inches in size, were stable, were painless, and did not affect the function of the right shoulder.  Furthermore, one scar was superficial and the other was deep.  As indicated above, VA and private treatment records dated prior to March 1, 2012 do not refer to the right shoulder scars.  While the February 2012 VA examination report indicated that the right shoulder scars were not painful or unstable and the total area of all related scars were not greater than 39 square cm. (6 square inches), the Veteran indicated in a statement dated shortly after the examination that, with respect to pain, he knew the scar was there and always maintained a guarded position when anyone touched the area.  The Veteran is competent to provide such information. 

Pain, which is an observable symptom, was also objectively confirmed on examination in 2013.  Accordingly, the criteria for a 10 percent evaluation for a painful scar are met.  

As the Veteran's scars are not deep and are not 6 square inches or 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Pursuant to the current version of Diagnostic Code 7804, the criteria for a 10 percent rating continue to be met as the posterior scar is painful.  A higher evaluation is not warranted as he does not have three or four scars that are unstable or painful under the current version of Code 7804.  Moreover, the evidence does not show that the Veteran has an unstable scar associated with the service-connected disability, therefore, a rating under Diagnostic Code 7803 is not warranted.  In addition, the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected scar residuals of the right shoulder disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case since the signs and symptoms of the Veteran's service-connected scars are addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of a 10 percent schedular disability rating for the scars shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2013) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  The Veteran's complaints of pain are fully contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified that he continues to work as an engineer and he also volunteers as an EMT albeit with limitations.  See the April 2011 Board hearing transcript, pgs. 12-14.  Moreover, he has not asserted that his scar residuals of the right shoulder disability render him unable to obtain substantial and gainful employment.  Therefore, TDIU is not raised by the record. 

In summary, the Board finds that a separate 10 percent rating, and no higher, is warranted.    


ORDER

Entitlement to a separate 10 percent rating but no higher, for scar residuals of the service-connected right shoulder disability, is granted.   




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


